Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on November 8, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 18-32 are currently pending and have been examined.  Claims 18, 26-29, and 31 have been amended.  
The previous rejection of claims 18-32 under 35 USC 112(a) has been withdrawn.
The previous rejection of claims 27-32 under 35 USC 112(b) has been withdrawn.



Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
Applicants’ arguments regarding the rejections under 35 USC 112(a) have been fully considered and they are persuasive.  Therefore, the previous rejection of claims 18-32 under 35 USC 112(a) is withdrawn.
The previous rejection of claims 27-32 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments and arguments.  The Examiner notes that the 
Applicants’ arguments regarding the combination of Treyz and VoBa have been fully considered but they are not persuasive.  Applicants argue at page 11 of Applicants’ Reply dated November 8, 2021 (hereinafter “Applicants’ Reply”) that “the stated basis to combine Treyz and VoBa is unreasonable and unsupported.”  Applicants further argue that “Treys [sic] provides a consumer side application for assisting in shpping [sic].  VoBa provides a system for monitoring expensive electronic equipment to provide warnings when the equipment is removed (such as stolen).  A system such as VoBa’s does not make sense in the environment of Treyz.  Even assuming arguendo that a person of skill in the art for a consumer side application is similarly interested in provide [sic] a provider side application for monitoring inventory, a person of skill in the art would not envision the VoBa system that is shown and described as monitoring equipment to detect an event that indicates a device is stolen.  Specifically, the VoBa system provides individual identification through RFID systems for detecting and determining individual systems is a rack.  A rack that has a specific configuration with associated spacing.  The rack also provides high quality devices that carry and associated need to monitor the devices.  These types of products are not the same as those form the shopping application of Treyz.”  The Examiner respectfully disagrees.
First, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With this in mind, the Examiner notes that Treyz discloses a handheld computing device that is “used to provide a user with shopping assistance services” that allows the user to “obtain directory information for a shopping mall,” “handle shopping lists”, “display promotional material based on the shopping lists,” “obtain information on products being sold in a store,” and purchase products “using wireless financial transactions.” (See Treyz, at least Abstract).  Treyz further discloses using a handheld computing device with a bar code scanner or radio-frequency identification (RFID) unit to scan bar codes or RFID tags to create a shopping list. (See Treyz, at least col. 25, lines 5-35).  Treyz further discloses that the handheld computing device sends RFID information to a server and that the server correlates the RFID codes with items and sends a description of the items back to the handheld computing device where the information is 
VoBa discloses an invention that “determines presence and identification of devices in a rack using radio frequency identification (RFID) wireless technology.  Preferably, an RFID controller/reader is comprised within the rack and used in conjunction with a controller and/or a computer.”  (See VoBa, at least col. 3, lines 4-13).  VoBa further discloses that the system retrieves information about the devices from the associated RFID tags and provides the information to a central computer.  (See VoBa, at least col. 3, lines 20-30).  VoBa further discloses that the system can access a database to get additional detailed information about each device.  (See VoBa, at least col. 3, lines 20-30).  Thus, VoBa, like Treyz, is directed to the use of RFID tags for the identification of inventory using an RFID tag on a shelf and information obtained from a server regarding the item associated with the RFID tag.  Thus, a person of ordinary skill in the art would recognize Treyz and VoBa as analogous art directed to the use of RFID tags for identifying inventory.  Further, the Examiner has provided a proper motivation to combine Treyz and VoBa, namely that “One of ordinary skill in the art would have been motivated to do so in order to allow a client to “easily identify and maintain records of the devices in a rack.”  (See VoBa, at least col. 5, lines 33-38).  Thus, the Examiner respectfully asserts that the combination of Treyz and VoBa is proper.
Applicants further argue at page 12 of Applicants’ Reply that the resulting system does not “detect a presence of a product on a shelf” because “the system of VoBa is intended to determine the absence of a device from a rack.”  The Examiner respectfully disagrees.  The Examiner has previously cited col. 3, lines 60-67 of VoBa which discloses:  “In accordance with the present invention, the tag 10 is used to signal the presence of a device 5 in a rack to the RF controller 40 (via the RF interrogator 35 and the antenna 30), and ultimately the controller 60 or other location, such as a central server, if desired. The RF interrogator 35 generates an interrogatory signal and transmits this signal through the antenna 30 to the surrounding area. The antenna 30, as described in further detail below, may comprise a single antenna or multiple antennae and can be any type of appropriate antenna, such as an omnidirectional antenna. The antenna, e.g., a copper antenna, is desirably disposed within the exterior frame of the rack. The antenna emits radio signals to activate the tag and to the read/write data embedded within the tag. The antenna is the conduit between the tag and the transceiver (i.e., the pod unit), which controls the system's data acquisition and communication. The electromagnetic field produced by the antenna can be constantly present or pulsed at a given interval, such as every three seconds.”  (emphasis added) Thus, the RF controller generates an interrogatory signal to the tag to activate the tag.  The Examiner further notes that, as disclosed at column 4, lines 27-30, VoBa discloses that “A presence signal from the RFID tag 10 is received by the antenna 30 and presence of the tag.  
Applicants’ remaining arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “the remote server.”  There is insufficient antecedent basis for this limitation.
Further, claim 18 recites “an application configured to be stored in memory and configured to run on an electronic device; wherein the application when executed by a processor of the electronic device is configured to…” and “display a user 
Claims 19-26 inherit the deficiencies of claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,587,835 B1 to Treyz et al. (hereinafter “Treyz”), in view of US 7,071,825 B2 to VoBa (hereinafter “VoBa”).
Claim 18:
a database stored in a first memory and configured to store item location and presence information (See Treyz, at least FIG. 15 and associated text; col. 22, lines 65-67, service provider’s computer has content database; col. 37, line 64 to col. 38, line 6, central database containing store and product information for the merchants in the mall may be provided);
a server in communication with the database (See Treyz, at least FIG. 15 and associated text; col. 21, lines 50-55, user may use handheld computing device to access service provider over communications network; col. 22, lines 55-64, service provider uses a computer to provide services to the user, merchants, and kiosk; col. 22, lines 65-67, service provider’s computer has content database);
an application (See Treyz, at least col. 13, lines 48-55, shopping list application) configured to be stored in memory (See Treyz, at least FIG, 4 and associated text, handheld computing device has various storage systems) and configured to run on an electronic device (See Treyz, at least col. 9, lines 55-65, handheld computing device);
wherein the application when executed by a processor of the electronic device is configured to:
receive information from the database through a network (See Treyz, at least col. 26, lines 40-65, handheld computing item sends bar code or RFID information to server via the communications network; database stored at server correlates bar codes or RFID codes with ; and
display a user interface on a screen of the electronic device, wherein the user interface comprises information on a location of the product within a store (See Treyz, at least FIG. 22 and associated text; col. 26, lines 16-32, handheld computing device displays an item identified when a bar code scanner or RFID scanner has scanned an item; FIGs. 85-86 and associated text; col. 51, line 56 to col. 52, line 9, user searches for tomato sauces in FIG. 85; FIG. 86 displays that tomato sauces are located in Aisle 10).
Treyz does not expressly disclose a computer device configured to communicate to the remote server; and a transceiver in communication with the computer device, wherein the transceiver is configured to detect a presence of a product on a shelf and the computer device is configured to communicate the detected presence of the product on the shelf to the remote server and update the database with an updated presence information corresponding to the product on the shelf.
However, VoBa discloses an invention that “determines presence and identification of devices in a rack using radio frequency identification (RFID) wireless technology.  Preferably, an RFID controller/reader is comprised within the rack and used in conjunction with a controller and/or a computer.”  (See VoBa, at least col. 3, lines 4-13).  VoBa further discloses a computer device configured to communicate to the remote server (See VoBa, at least FIG. 1 and associated text; col. 3, lines 30-40, presence and occupancy discovery unit (“pod”) comprising a controller and an RF interrogator; controller may reside in a computing device; central controller (analogous to the server) is connected to the POD unit over a network; col. 4, lines 45-53, central controller/host computer can be a remote system in the datacenter); and a transceiver in communication with the computer device, wherein the transceiver is configured to detect a presence of a product on a shelf (See VoBa, at least col. 3, lines 60-67, RFID tag signals the presence of a device in a rack to the RF controller via the RF interrogator, i.e., the POD unit) and the computer device is configured to communicate the detected presence of the product on the shelf to the remote server and update the database with an updated presence information corresponding to the product on the shelf (See VoBa, at least col. 5, lines 1-5, pod unit determines the devices that are present on the rack and provides this information to the central controller; col. 6, lines 12-21, presence and identification data is stored).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system and method of Treyz the ability of a computer device configured to communicate to the remote server; and a transceiver in communication with the computer device, wherein the transceiver is configured to detect a presence of a product on a shelf and the computer device is configured to communicate the detected presence of the product on the shelf to the remote server and update the database with an updated presence information corresponding to the product on the shelf as disclosed by VoBa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow a client to “easily identify and maintain records of the devices in a rack.”  (See VoBa, at least col. 5, lines 33-38).
Claim 20:  The combination of Treyz and VoBa discloses all the limitations of claim 18 discussed above.
Treyz further discloses wherein the application receives information on a location of the user (See Treyz, at least col. 36, lines 61-67, information on the user’s present location may be determined based on information on which local transmitter/receiver handheld computing device is communication with or by using GPS techniques or cellular-network-based techniques; FIG. 42 and associated text; col. 36, lines 51-60, handheld computing device may display a map indicating the user’s present location and the user’s destination; col. 36, line 67 to col. 37, line 5, map and directions application generates the map and directions).
Claim 26:  The combination of Treyz and VoBa discloses all the limitations of claim 18 discussed above.
Treyz does not expressly disclose wherein the transceiver is configured to communicate with the server through the computer device and update an inventory of the product based on the detected presence on the shelf.
However, VoBa discloses wherein the transceiver is configured to communicate with the server through the computer device and update an inventory of the product based on the detected presence on the shelf (See VoBa, at least col. 3, lines 60-67, RFID tag signals the presence of a device in a rack to the RF controller via the RF interrogator, i.e., the POD unit; col. 5, lines 1-5, pod unit determines the devices that are present on the rack and provides this information to the central controller; col. 6, lines 12-21, presence and identification data is stored).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system and method of Treyz the ability of wherein the transceiver is configured to communicate with the server through the computer device and update an inventory of the product based on the detected presence on the shelf as disclosed by VoBa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow a client to “easily identify and maintain records of the devices in a rack.”  (See VoBa, at least col. 5, lines 33-38).

Claims 19, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Treyz in view of VoBa as applied to claim 18 and 20 above, and further in view of US 2013/0036043 A1 to Faith (hereinafter “Faith”).
Claim 19:  The combination of Treyz and VoBa discloses all the limitations of claim 18 discussed above.
Treyz further discloses receive information from a user related to one or more items through the user interface (See Treyz, at least FIG. 22 and associated text; col. 26, lines 16-32, user is provided an opportunity to add the item to a wish list or shopping list by selecting one of the displayed options).
Neither Treyz nor VoBa expressly discloses display the store item location of the product on the shelf corresponding to the one or more items in relation to a store.
However, Faith discloses systems and methods “for image-based product mapping” and includes a server receiving a first image identifying a first location at which an image was captured.  (See Faith, at least Abstract).  Faith further discloses analyzing the first image to identify a product in the first image.  (See Faith, at least Abstract).  Faith further discloses that the server stores information associating the product with the first location.  (See Faith, at least Abstract).  Faith further discloses display the store item location of the product on the shelf corresponding to the one or more items in relation to a store (See Faith, at least FIG. 18 and associated text; para. [0129], user can view a map of the item within the merchant location; map can indicate user’s current position in relation to the requested item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system display the store item location of the product on the shelf corresponding to the one or more items in relation to a store as disclosed by Faith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide “customers with enhanced shopping experiences.”  (See Faith, at least para. [0003]).
Claim 21:  The combination of Treyz and VoBa discloses all the limitations of claim 20 discussed above.
Neither Treyz nor VoBa expressly discloses wherein the application provides a graphical representation of the information on a location of the product within the store as a product location in relation to the location of the user.
However, Faith discloses wherein the application provides a graphical representation of the information on a location of the product within the store as a product location in relation to the location of the user (See Faith, at least FIG. 18 and associated text; para. [0129], user can view a map of the item within the merchant location; map can indicate user’s current position in relation to the requested item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system and method of Treyz and the RFID detection system and method of VoBa the wherein the application provides a graphical representation of the information on a location of the product within the store as a product location in relation to the location of the user as disclosed by Faith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide “customers with enhanced shopping experiences.”  (See Faith, at least para. [0003]).
Claim 23:  The combination of Treyz and VoBa and Faith discloses all the limitations of claim 21 discussed above.
Treyz further discloses wherein the application populates a list of one or more suggested items relating to the one or more items (See Treyz, at least col. 27, lines 55-67, handheld computing device that has obtained information on an item by scanning the item with a bar code or RFID unit may obtain additional information and services related to the item from the server such as information from manufacturer, service provider, etc.; FIG. 27 and associated text; col. 30, line 22-col. 31, line 46, when an item in a store has been scanned (i.e. a Sony tv), screen displays information such as model number and product description; additional information is presented to allow the user to obtain additional information and services; for example, brochure may be requested, information on warranties may be obtained, information on financing the item may be .
Claim 24:  The combination of Treyz and VoBa and Faith discloses all the limitations of claim 23 discussed above.
Treyz further discloses wherein the database further comprises: additional information relating to the one or more items (See Treyz, at least col. 27, lines 20-30, additional information includes product reviews, price comparison to compare price between scanned item and other such items (i.e., alternatives)); wherein the additional information comprises reviews, price, alternatives, and locations of the one or more items (See Treyz, at least col. 27, lines 20-30, additional information includes product reviews, price comparison to compare price between scanned item and other such items (i.e., alternatives); FIG. 23 and associated text; col. 28, lines 5-30, user selects option 296 of FIG. 22 user interface to display the screen of FIG. 23 which contains information such as price, store, and product description information; FIG. 28 and associated text; col. 32, lines 1-22, handheld computing device may display a screen containing information on prices of the item at various brick-and-mortar stores and online retailers); and the application presents the additional information via the user interface (See Treyz, at least FIGs. 22-23 and associated text; col. 28, lines 5-30, user selects option 296 of FIG. 22 user interface to display the screen of FIG. 23 which contains information such as price, store, and product description information).
Claim 25:  The combination of Treyz and VoBa and Faith discloses all the limitations of claim 24 discussed above.
Treyz further discloses wherein the application prompts the user for entry of a payment method (See Treyz, at least FIG. 10 and associated text; col. 18, lines 1-21, handheld computing device presents on-screen options that allow the user to enter the digits for the user’s credit card, debit card, or other account); wherein the application stores the payment method in the database (See Treyz, at least col. 18, lines 1-21, financial information is stored on a server associated with a service provider connected to communications network); wherein the application calculates a total cost of the one or more items (See Treyz, at least FIG. 99 and associated text; col. 57, lines 35-67, handheld computing device accesses discounts to be applied at checkout and apply user’s loyalty card; col. 58, lines 20-25, offers are applied to the user’s purchases); and wherein the application applies the payment method to the total cost of the one or more items (See Treyz, at least col. 18, lines 22-40, handheld computing device displays on-screen option to “pay now”; user selects it to pay for a product or service; selecting the pay now option directs handheld computing device to authorize the purchase transaction).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Treyz in view of VoBa as applied to claim 20 above, and further in view of  US 2016/0135001 A1 to Kao (hereinafter “Kao”).
The combination of Treyz and VoBa discloses all the limitations of claim 20 discussed above.
Neither Treyz nor VoBa expressly discloses wherein the application provides an auditory representation of the location of the one or more items in relation to the location of the user.
However, Kao discloses a system “for providing item data in response to a determination that a mobile computing device is proximate to a particular location based on an exchange of audio signal.”  (See Kao, at least para. [0025]).  Kao further discloses that the application includes a shopping list that identifies one or more items.  (See Kao, at least para. [0025]).  Kao further discloses that an alert may be generated when the mobile computing device is proximate to a particular item on the shopping list in a retail location.  (See Kao, at least para. [0025]).  Kao further discloses wherein the application provides an auditory representation of the location of the one or more items in relation to the location of the user (See Kao, at least para. [0027, mobile computing device determines whether an item on a shopping list is located proximate to the user; application on the mobile computing device generates an audible alert to indicate to a user that the user is located in close proximity to a particular item) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system and method of Treyz and the RFID detection system and method of VoBa the ability wherein the application provides an auditory representation of the location of the one or more items in relation to the location of the user as disclosed by .

Claims 27-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Treyz in view of VoBa, and further in view of US 2007/0150369 A1 to Zivin (hereinafter “Zivin”).
Claim 27:  Treyz discloses:
an application (See Treyz, at least col. 13, lines 48-55, shopping list application);
a computing device (See Treyz, at least col. 21, lines 50-55, user may use handheld computing device to access service provider over communications network; col. 22, lines 55-64, service provider uses a computer to provide services to the user, merchants, and kiosk); 
a network (See Treyz, at least col. 21, lines 50-55, user may use handheld computing device to access service provider over communications network; col. 22, lines 55-64, service provider uses a computer to provide services to the user, merchants, and kiosk); 
a server (See Treyz, at least col. 21, lines 50-55, user may use handheld computing device to access service provider over ;
a database (See Treyz, at least FIG. 15 and associated text; col. 22, lines 65-67, service provider’s computer has content database; col. 37, line 64 to col. 38, line 6, central database containing store and product information for the merchants in the all may be provided);;
wherein the application comprises a user interface See Treyz, at least FIG. 22 and associated text; col. 26, lines 16-32, handheld computing device displays an item identified when a bar code scanner or RFID scanner has scanned an item);
wherein the database comprises information on two or more locations of two or more items (See Treyz, at least FIG. 15 and associated text; col. 22, lines 65-67, service provider’s computer has content database; col. 37, line 64 to col. 38, line 6, central database containing store and product information for the merchants in the all may be provided);;
wherein the application runs on the computing device and receives information from the database through the network and the server (See Treyz, at least col. 26, lines 40-65, handheld computing item sends bar code or RFID information to server via the communications network; database stored at server correlates bar codes or RFID codes with items and includes a brief description of the item; item description is passed back to handheld computing device using communications network);
wherein the application prompts a user for entry of two or more desired items into the user interface (See Treyz, at least FIG. 88 and associated text; col. 52, lines 38-55, user is prompted to add all displayed items to their shopping list); and
… the application…provides the user with information on two or more locations of the two or more desired items in relation to the location of the user and in an order relative to the location of the user (See Treyz, at least FIGs. 89-90 and associated text, shopping list is divided into aisle locations of each item in the list while user is in the store).
Treyz does not expressly disclose a transceiver for detecting a product.
However, VoBa discloses a transceiver for detecting a product (See VoBa, at least col. 3, lines 60-67, RFID tag signals the presence of a device in a rack to the RF controller via the RF interrogator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system and method of Treyz the ability of a transceiver for detecting a product as disclosed by VoBa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow a 
Treyz further discloses determining the location of the user.  (See Treyz, at least col. 36, lines 61-67, information on the user’s present location may be determined based on information on which local transmitter/receiver handheld computing device is in communication with or by using GPS techniques or cellular-network-based techniques). However, neither Treyz nor VoBa expressly discloses wherein the application prompts the user for information on a location of the user and the application accepts the information.
However, Zivin discloses a system and method “for providing customers with means to determine a) how far the customer should be willing to travel to a vendor to purchase locally sold goods and b) what routes the customer should take to minimize his or her total costs.”  (See Zivin, at least Abstract).  Zivin further discloses wherein the application prompts the user for information on a location of the user and the application accepts the information (See Zivin, at least FIG. 1 and associated text; para. [0067], customer specifies personal shopping preferences; para. [0069], customer specifies default starting location such as zip code or customer’s home address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system and method of Treyz and the RFID detection system and method of VoBa the ability wherein the application prompts the user for information on a location of the user and the application accepts the information as disclosed by Zivin since 
Claim 28:  The combination of Treyz and VoBa and Zivin discloses all the limitations of claim 27 discussed above.
Neither Treyz nor VoBa expressly discloses wherein the application provides a graphical representation of the location of the two or more locations of the two or more desired items in relation to the location of the user.
However, Zivin discloses wherein the application provides a graphical representation of the location of the two or more locations of the two or more desired items in relation to the location of the user (See Zivin, at least FIG. 5 and associated text; para. [0087], shopping trip is integrated into a mapping or navigation system that includes the recommended route, the various stops, and the customer’s current location (item 502)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system and method of Treyz and the RFID detection system and method of VoBa the ability wherein the application provides a graphical representation of the location of the two or more locations of the two or more desired items in relation to the location of the user as disclosed by Zivin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to inform “customers as to vendors at which he or she should purchase goods and the order in which the locations should be visited so as to minimize total purchase costs.”  (See Zivin, at least Abstract).
Claim 30:  The combination of Treyz and VoBa and Zivin discloses all the limitations of claim 27 discussed above.
Treyz further discloses wherein the application populates a list of one or more suggested items relating to the two or more desired items (See Treyz, at least FIG. 89 and associated text; col. 52, line 55 to col. 53, line 5, logos and advertisements and other promotional materials are displayed adjacent to related entries in the user’s shopping list; the logos and advertisements match the product or type of product on the user’s shopping list).
Claim 31:  The combination of Treyz and VoBa and Zivin discloses all the limitations of claim 27 discussed above.
Treyz further discloses wherein the database further comprises additional information relating to the two or more desired items (See Treyz, at least col. 27, lines 20-30, additional information includes product reviews, price comparison to compare price between scanned item and other such items (i.e., alternatives)); wherein the additional information comprises one or more reviews, a price, one or more alternatives, and two or more locations of the two or more desirable items (See Treyz, at least col. 27, lines 20-30, additional information includes product reviews, price comparison to compare price between scanned item and other such items (i.e., alternatives); FIG. 23 and associated text; col. 28, lines 5-30, user selects option 296 of FIG. 22 user interface to display the screen of FIG. 23 which contains information such as price, store, and product description information; FIG. 28 and associated text; col. 32, lines 1-22, handheld computing device may display a screen containing information on prices of the item at various brick-and-mortar stores and online retailers); and the application presents the additional information via the user interface (See Treyz, at least FIGs. 22-23 and associated text; col. 28, lines 5-30, user selects option 296 of FIG. 22 user interface to display the screen of FIG. 23 which contains information such as price, store, and product description information).
Claim 32:  The combination of Treyz and VoBa and Zivin discloses all the limitations of claim 31 discussed above.
Treyz further discloses wherein the application prompts a user for entry of a payment method (See Treyz, at least FIG. 10 and associated text; col. 18, lines 1-21, handheld computing device presents on-screen options that allow the user to enter the digits for the user’s credit card, debit card, or other account); wherein the application stores the payment method in the database (See Treyz, at least col. 18, lines 1-21, financial information is stored on a server associated with a service provider connected to communications network); wherein the application calculates a total cost of the one or more items (See Treyz, at least FIG. 99 and associated text; col. 57, lines 35-67, handheld computing device accesses discounts to be applied at checkout and apply user’s loyalty card; col. 58, lines 20-25, offers are applied to the user’s purchases); and wherein the application applies the payment method to the total cost of the one or more items (See Treyz, at least col. 18, lines 22-40, handheld computing device displays on-screen option to “pay now”; user selects it to pay for a product or service; selecting the pay now option directs handheld computing device to authorize the purchase transaction).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Treyz in view of VoBa and further in view of Zivin as applied to claim 27 above, and further in view of Kao.
The combination of Treyz and VoBa and Zivin discloses all the limitations of claim 27 discussed above.
Neither Treyz nor VoBa nor Zivin expressly discloses wherein the application provides an auditory representation of the two or more locations of the two or more desired items in relation to the location of the user.
However, Kao discloses wherein the application provides an auditory representation of the two or more locations of the two or more desired items in relation to the location of the user (See Kao, at least para. [0027, mobile computing device determines whether an item on a shopping list is located proximate to the user; application on the mobile computing device generates an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system and method of Treyz and the RFID detection system and method of VoBa and the shopping route system and method of Zivin the ability wherein the application provides an auditory representation of the two or more locations of the two or more desired items in relation to the location of the user as disclosed by Kao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow “the user to more easily locate the particular item.”  (See Kao, at least para. [0027]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625